Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                               No. 04-22-00088-CR

                                           Juan Manuel GONZALEZ,
                                                   Appellant

                                                          v.

                                              The STATE of Texas,
                                                    Appellee

                        From the 341st Judicial District Court, Webb County, Texas
                                   Trial Court No. 1989CRA000237D3
                          Honorable Elma Teresa Salinas Ender, Judge Presiding 1

PER CURIAM

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

Delivered and Filed: April 27, 2022

DISMISSED FOR WANT OF JURISDICTION

           This is an appeal from one count of murder. Appellant was convicted by jury trial on July

24, 1989. The written judgment states the sentence was imposed on July 25, 1989.

           On August 3, 1989, Gonzalez’s counsel filed a notice of appeal, and his appeal followed.

This court affirmed his conviction on April 24, 1991, in case number 04-89-00401-CR.

           On February 11, 2022, Appellant filed a notice of appeal, pro se, challenging his

conviction. On February 22, 2022, we ordered Appellant to show cause why his appeal should not


1
    Beckie Palomo is the current presiding judge of the 341st District Court in Webb County.
                                                                                                  04-22-00088-CR


be dismissed for want of jurisdiction. 2 To date, this court has not received a response to the order

to show cause. Even if we consider the current notice of appeal as an untimely motion for rehearing

from the opinion in 04-89-00401-CR, this court’s plenary power from that appeal expired on June

24, 1991. See TEX. R. APP. P. 19.1; Rodriguez v. State, 28 S.W.3d 25, 26 (Tex. App.—Houston

[1st Dist.] 2000, no pet.). We now dismiss the purported appeal for want of jurisdiction.


                                                         PER CURIAM

Do Not Publish




2
 A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996).


                                                       -2-